SAWYER, C. J.
This is an action to recover lands in the military post of the city of San Francisco, toward the ocean, the plaintiff relying on prior possession from 1852 and 1853. Defendants deny the possession of plaintiff’s grantors, and set up the statute of limitations, and also in ease possession was ever had, rely on abandonment. The court found in favor of defendants, and entered judgment accordingly.' Plaintiff moved for new trial on the sole ground that the evidence is insufficient to justify the finding. The motion having been denied, plaintiff appeals, and relies on the same grounds to reverse the judgment.
The evidence is conflicting, and is clearly within the rules so often laid down by this and other appellate courts upon the subject of reversing judgments on the ground relied on. We see nothing'to justify us in disturbing the finding.
Judgment and order affirmed, and remittitur directed to issue forthwith.
,We'concur: Rhodes, 'J.; Sprague, J.; Sanderson, J.